PER CURIAM.
AFFIRMED. See Thomas v. State, 838 So.2d 535 (Fla.2003) (stating that as long as a trial court’s findings are supported by competent substantial evidence, an appellate court will not substitute its judgment for that of the trial court on questions of fact; likewise it will not substitute its judgment for the trial court’s on the credibility of the witnesses as well as the weight to be given to the evidence by the trial court); Blanco v. State, 702 So.2d 1250 (Fla.1997).
SHARP, W., GRIFFIN, and THOMPSON, JJ., concur.